Citation Nr: 1428894	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) for the period on appeal.

2.  Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post prostatectomy, for the period from May 16, 2008 to November 3, 2009, and for the period beginning July 18, 2010.  


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  His decorations for his active duty service include a Combat Infantryman Badge, a Purple Heart and a Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Waco, Texas.

A March 2012 rating decision granted an increased evaluation of 60 percent for prostate cancer effective June 8, 2010.  A June 2013 rating decision granted an increased evaluation of 60 percent for prostate cancer from the earlier date of May 16, 2008, an evaluation of 100 percent from November 4, 2009, and an evaluation of 60 percent resuming July 18, 2010.  

For the periods when the Veteran is currently in possession of a 60 percent evaluation for prostate cancer, the full benefit sought on appeal has not been granted, and the Board has jurisdiction of the appeal.  The issue has been rephrased accordingly.

The June 2013 rating decision also granted an increased evaluation of 70 percent for PTSD, effective April 9, 2008.  As this is not a full grant of the benefit sought on appeal, the Board has jurisdiction and the issue has been rephrased accordingly.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  

2.  For the period from May 16, 2008, to November 3, 2009, and for the period beginning July 18, 2010, the Veteran's prostate cancer was manifested by a voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2013).  

2.  For the period from May 16, 2008, to November 3, 2009, and for the period beginning July 18, 2010, the criteria for an evaluation in excess of 60 percent for the Veteran's service-connected prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.115a, 4.115b, Diagnostic Code 7528 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

For the period on appeal, the Veteran has been assigned a 70 percent evaluation for PTSD.  While TDIU has been granted since November 2009 (based on all of his disabilities) he has asserted that his disability warrants the schedular maximum of 100 percent for just PTSD. 

A 70 percent evaluation for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

The Veteran's most recent VA examination was in June 2010.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported symptoms such as constant nightmares, sleepwalking, claustrophobia, suicidal thoughts, intrusive thoughts, avoidance, irritability, outbursts of anger, anxiety, and near physical altercations.  The Veteran also reported that he had been fired from his job in 2008 for a "personality conflict."  

After a mental status examination, the examiner noted that the Veteran's psychiatric symptoms had worsened in the past six years since the date of his last PTSD examination.  The examiner noted that the Veteran had "reduced reliability and productivity due to PTSD signs and symptoms" and a GAF score of 50.  

As a result of the VA examination, the VA RO increased the Veteran's evaluation to 70 percent.

A review of the VA medical records shows that the Veteran's symptoms and GAF scores are consistent with those reported in his June 2010 VA examination.

The Board notes that PTSD with "reduced reliability and productivity" typically warrants an evaluation of 50 percent.  Even so, the VA RO increased the Veteran's evaluation to 70 percent.  As noted above, a GAF score of 41-50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning, which is in line with a 70 percent evaluation.

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 40 or below.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 100 percent.  The Veteran has been married for over 44 years and maintains a good relationship with his family.  He testified in a hearing at the RO in May 2010, a transcript of which is of record, and coherently and logically explained his symptoms, providing highly probative evidence against this claim.  Thus, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Prostate Cancer

The Veteran is in receipt of a 60 percent evaluation for prostate cancer from May 16, 2008, to November 3, 2009, and from July 17, 2010.  The Veteran has asserted that his disability warrants a higher extraschedular evaluation.  

Diagnostic Code 7528 rates malignant neoplasms of the genitourinary system as 100 percent disabling.  A note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastastis, the residuals will be rated as a voiding dysfunction or renal dysfunction, whichever is predominant.  

The VA RO followed proper procedures for reducing the Veteran's disability evaluation from 100 percent to 60 percent.

A voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  A 60 percent evaluation is the schedular maximum and is warranted for a disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

The Veteran is in receipt of the schedular maximum evaluation.  Accordingly, the Board finds that it is not possible to grant a higher schedular evaluation.

Extra-Schedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for PTSD and prostate cancer.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on suicidal ideation, anxiety, nightmares, depression, panic attacks, irritability, ability to perform activities of daily living, memory loss, and inability to establish and maintain effective relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's PTSD is manifested by symptoms that are part of the schedular rating criteria. 

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's prostate cancer are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on malignant neoplasms requiring surgical or chemotherapy procedures, a voiding dysfunction or renal dysfunction.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's PTSD is manifested by symptoms of a voiding dysfunction that are part of the schedular rating criteria.   

Further, as the Veteran is in receipt of a total disability rating based on individual unemployability, it is unclear to the Board how an extraschedular evaluation could be assigned in light of the fact that the Veteran already receives TDIU (at 100% rating).  In effect, the Veteran's unemployment caused by his service connected disabilities has been conceded by VA since 2009.  The VA considered any symptoms that are not specifically contemplated in the schedular rating criteria when it determined that the Veteran's service-connected disabilities warranted a grant of TDIU.
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a July 2008 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with a PTSD examination in June 2010, and examinations for his prostate cancer in June 2010 and January 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for PTSD and prostate cancer.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

An evaluation in excess of 70 percent for PTSD is denied.

An evaluation in excess of 60 percent for prostate cancer for the period from May 16, 2008, to November 3, 2009, and from July 18, 2010, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


